          Case 1:21-cr-00068-LY Document 159 Filed 07/30/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION



UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                          1:21-cr-00068-LY-2
                                                 §
SUNI WYNN ROGERS (2)                             §


          Order on Petition for Action on Conditions of Pretrial Release

     In accordance with the Federal Rules of Criminal Procedure and 18 U.S.C. § 3148, on

July 30, 2021, a hearing was held before the undersigned Magistrate Judge on the U.S. Pretrial

Services’ Petition for Action on Conditions of Pretrial Release (Dkt. 154). In the Petition,

Pretrial Services alleged that Defendant violated the following conditions of her release:

               7(a) The defendant must submit to supervision by and report for
               supervision to the U.S. Pretrial Services Office.

               7(l) The defendant must not use alcohol at all.

               (7)(m) The defendant must not use or unlawfully possess a narcotic
               drug or other controlled substance defined in 21 U.S.C. § 802,
               unless prescribed by a licensed medical practitioner.

Specifically, the Petition alleges that Defendant failed to report for drug tests as instructed on

May 18, 2021; June 11, 2021; June 18, 2021; and June 24, 2021. Defendant did report for testing

as instructed on June 25, 2021, and submitted a urine specimen that was confirmed positive for

methamphetamine, although she denied use. In addition, on July 13, 2021, Pretrial Services

Officers conducted a home visit and observed the alcoholic beverage Seagram’s Escapes

Strawberry Daiquiris, which Defendant admitted consuming.




                                               −1−
          Case 1:21-cr-00068-LY Document 159 Filed 07/30/21 Page 2 of 2




   At the hearing, the Government withdrew the motion to revoke because Defendant only

recently began outpatient substance abuse therapy and counseling.

   The Court has carefully considered the Pretrial Services Report, the Petition, and the

arguments of counsel for the Government and Defendant. Pursuant to § 3148(b)(1)(B), the Court

finds by clear and convincing evidence that Defendant violated condition (7)(l) of her release by

using alcohol, as alleged in the Petition. Nonetheless, because Defendant recently began

outpatient substance abuse therapy and counseling, the Court finds that, based on the factors set

forth in 18 U.S.C. § 3142(g), there are conditions of release that will assure that Defendant is not

likely to flee or pose a danger to the safety of any other person or the community if she remains

on release, and that she is likely to abide by such conditions. See 18 U.S.C. §§ 3142, 3143(a)(1),

3148(b)(2)(B).

   Therefore, it is ORDERED that the Petition for Action on Conditions of Pretrial Release

(Dkt. 154) is DENIED. Defendant remains on pretrial release subject to all conditions in the

Court’s Order Setting Conditions of Release (Dkt. 42).

   SIGNED on July 30, 2021.



                                               SUSAN HIGHTOWER
                                               UNITED STATES MAGISTRATE JUDGE




                                               −2−
